Title: From James Madison to the Marqués de Someruelos, 26 August 1801
From: Madison, James
To: Someruelos, Marqués de


Sir.
Department of State Washington August 26th. 1801
It has been represented to the American Government that the Schooner Nancy, laden with a valuable cargo, both belonging to citizens of the United States residing at Charleston, and bound from that port to Havana, was captured, about the 28th. day of June 1800, within sight of the City of Matanzas and within the protecting limits of the Island, by a privateer called La Fortunée bearing a French commission issued at Guadeloupe; but owned by a Spanish subject residing at Cuba. It is added that your Excellency was pleased to order that the vessel and cargo should be sold and the money kept in deposit, to answer the demands of justice. In a case, which, if correctly stated, affects so deeply the rights and interests of American citizens, and which, if it were possible that it could remain unredressed, would derogate from the honor, the impartiality and the amicable disposition of Spain towards the United States, I am happy to have it in my power to appeal to that elevated sense of justice which distinguishes your Excellency, in favor of the injured parties: and I doubt not, that when you shall have carefully examined the circumstances of their complaint, you will hasten to restore to them the remains of a property apparently so unjustly wrested from them, and which could only have been thus long detained thro’ the misrepresentations of the persons concerned in the privateer.
On this occasion permit me to assure your Excellency of the pleasure I shall ever receive in witnessing the reciprocation of acts of justice and good understanding between the United States and the Spanish Nation: and I request you to receive a tender of the high consideration, with which, I have the honor to be, Your Excellency’s Most obedt. servt.
James Madison
 

   RC (AGI: Outgoing Papers from Cuba, vol. 1660); letterbook copy (DNA: RG 59, IC, vol. 1). RC in a clerk’s hand, signed by JM.


   Salvador de Muro y Salazar, the marqués de Someruelos, had been captain general of Cuba since the spring of 1799 (Diccionario de historia de España, 3:687). His reply has not been found, but in an incomplete draft of a reply, dated 30 Jan. 1802 (3 pp.; in Spanish), he stated that he had ordered the commander at Matanzas to return the goods and specie taken from the Nancy to John Wood, attorney for the owners, and that he included an affidavit verifying the delivery of the ship and its belongings (AGI: Outgoing Papers from Cuba, vol. 1660).

